Citation Nr: 1413099	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-03 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a left ear hearing loss disability.  

2. Entitlement to service connection for bilateral foot disability, variously diagnosed, to include pes planus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to August 1980, September 1983 to July 1986, July 2003 to May 2004, and October 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from January 2013 to February 2014 that have not been reviewed by the RO.  However, they do not pertain to the issues on appeal.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims. 

As noted in the Board's March 2011 decision, the Veteran, through his representative, properly withdrew his claims for increased ratings for his bilateral shoulder disabilities in December 2010.  However, in a December 2013 statement, the Veteran's representative discussed these issues as if they were on appeal.  Therefore, the  issues of entitlement to compensable disability evaluations prior to June 21, 2010 and to 10 percent evaluations thereafter for bilateral shoulder disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

In March 2011 the Board remanded this case to the RO via the Appeals Management Center (AMC) in Washington, DC for further development and it has now been returned to the Board.  

The issue of entitlement to service connection for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a left ear hearing loss disability that began during active service or is related to an incident of service. 


CONCLUSION OF LAW

The Veteran's left ear hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's left ear sensorineural hearing loss meets the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2013).  During his first period of active service from June 1980 to August 1980, he did not have a left ear hearing loss disability.  At his April 1983 entrance examination for his second period of active service, his ear examination was normal, left ear hearing loss was not noted, and his PULHES profile was "H1," indicating that his hearing should not result in limitations in his military assignments.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  At his April 1983 report of medical history, the Veteran denied hearing loss and ear trouble but reported that he had hearing tubes at age 10 which were subsequently removed.  At his May 1986 report of medical history for separation, the Veteran reported hearing loss.  At his May 1986 separation examination, his PULHES profile was "H2," indicating that his hearing had decreased in service.  His May 1986 audiogram for separation showed his pure tone thresholds, in decibels as follows:  






HERTZ



500
1000
2000
3000
4000
LEFT
10
15
30
25
30

The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A left ear hearing loss disability began during the Veteran's second period of active service.  Further, left ear hearing loss was noted in his service treatment records (STRs) during his third and fourth periods of active duty.  

The nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, sensorineural hearing loss) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2013).  The Veteran was diagnosed with bilateral sensorineural hearing loss at his October 2007 VA examination, less than one year following his separation from his fourth period of active duty.  Affording the Veteran the benefit of the doubt, service connection for a left ear hearing loss disability which began during his second period of active duty from September 1983 to July 1986 is warranted.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


ORDER

Service connection for a left ear hearing loss disability is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran had four periods of active duty.  Bilateral pes planus was noted on his June 2002 entrance examination for his third period of active duty.  Therefore, the presumption of soundness is not for application, and the proper question on appeal is whether the conditions were aggravated beyond their natural progression by service.  38 U.S.C.A. §§ 1111, 1153 (West 2002 and Supp. 2013); 38 C.F.R. § 3.306 (2013).  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Because the May 2011 and June 2012 VA examiners do not address the issue of aggravation the Veteran's pre-existing pes planus, an addendum opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who provided the June 2012 addendum opinion so that another opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  
The entire claims file (both the paper claims file the electronic record) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims folder is required, the Board calls the examiner's attention to the following: 

i) The June 2002 entrance examination noting mild asymptomatic pes planus.  

ii) A June 2003 medical examination for retention noting normal arches and a June 2003 report of medical history for retention wherein the Veteran reported having foot trouble.  

iii) A December 2013 STR noting that the Veteran was prescribed inserts for his shoes.   

iv) A March 2004 post-deployment report wherein the Veteran reported numbness and tingling in his feet.  

v) Multiple October 2005 STRs noting bilateral arch pain and pes planus. 

vi) May and June 2006 STRs showing complaints of foot pain after an IED blast.

vii) A July 2007 STR noting that the Veteran had a line of duty determination for pes planus which began in October 2005.  

viii) The reports of the Veteran's October 2007 and May 2011 VA examinations and the June 2012 addendum opinion.  

c) The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the bilateral pes planus, which existed prior to his third period of active service, was aggravated during active service.  If so, provide an opinion as to whether any such increase was clearly and unmistakably (obviously, manifestly, or undebatably) due to the natural progress of the disease.  

d) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


